Citation Nr: 1215296	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  10-40 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected pension.

2.  Entitlement to a one time payment from the Filipino Veterans Equity Compensation Fund.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and E.L.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  In March 2012, the appellant testified at a Board hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

As indicated above, the appellant filed a claim for a one time payment from the Filipino Veterans Equity Compensation Fund in March 2009 which the RO denied in December 2009.  He also filed a claim for nonservice-connected pension in December 2009 which the RO denied in February 2010.  The appellant appeals both of these decisions.

In order to be eligible for benefits administered by the VA, including a one time payment under the Filipino Veterans Equity Compensation Fund and nonservice-connected pension (see American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009) and 38 U.S.C.A. § 1521(a)(j), 38 C.F.R. § 3.3(a)(3), respectively), the evidence must establish that the individual seeking benefits is a veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes.  These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945). 

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions:  (1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c). 

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service departments, and the VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA. See Spence v. West, 13 Vet. App. 376, 380 (2000); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the RO denied the appellant's claims in December 2009 and February 2010 on the basis that the requirements regarding verification of military service had not been met.  That is, that the National Personnel Records Center (NPRC) found no evidence that the Veteran served as a member of the Commonwealth Army of the Philippines, including the recognized guerillas, in the service of the Armed Forces of the United States.  The NPRC made its determination after reviewing a number of Philippine Military records that the appellant provided.  

However, at a subsequent Board hearing in March 2012, the appellant submitted additional evidence which he testified supports his military status and he waived jurisdictional review of this evidence by the RO in the first instance.  See 38 C.F.R. § 20.1304(c).  This evidence includes a document entitled United States Army Forces Recovered Personnel Division, and affidavits related to the Veterans military service.  

In Capellan v. Peake, 539 F. 3d 1373 (Fed. Cir. 2008), the Federal Circuit addressed the issue of when VA's duty to assist required it to re-attempt verification of Philippine military service when new information was provided after an earlier adverse determination.  The Federal Circuit held that, generally, after a service department has failed to verify service, new evidence relating to a claimant's service requires VA to again request verification.  Id. at 1381.

Thus, as the additional evidence identified above has not yet been considered by the NPRC, this new evidence must be sent to the NPRC for its review and re-verification.  38 C.F.R. § 3.203; Capellan, supra.  

Based on the foregoing, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Secure service department verification of the appellant's claimed service in light of the additional information and documentation that was added to the claims file in March 2012. 

In connection with the above request, provide the service department with copies of any relevant records in the claims file, specifically including the documents submitted by the appellant at the March 2012 hearing, notably the United States Army Forces Recovered Personnel Division document.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If the benefits sought on appeal remain denied, the RO should furnish to the appellant an appropriate Supplemental Statement of the Case, and should afford the appellant the appropriate time period for response.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



